The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2012/0267686) in view of Bour et al. (6,955,933). Regarding claim 1, Jeon et al. teach in figure 1 and related text a field effect transistor, comprising: 
a foundation layer 10; 
a nitride semiconductor layer 30 as an n-type channel, the nitride semiconductor layer consisting of a nitride semiconductor having a formula of InGaAlN,
an insulating layer 40 provided on a surface of the nitride semiconductor layer 30; and 
a gate electrode 70 provided on and directly bonded to a principal surface of the insulating layer 40 and facing the nitride semiconductor layer such that the insulating layer 40 is interposed between the gate electrode 70 and the nitride semiconductor layer 30, 
wherein the nitride semiconductor layer 30 is provided on and in direct contact with the foundation layer 10 and has a thickness, and 
wherein the foundation layer 10 is an insulating substrate, or an insulating amorphous layer provided directly between a substrate (lower part of element 10) and the nitride semiconductor layer 30.

Regarding the claimed limitations of “the foundation layer is an insulating substrate, or an insulating amorphous layer provided directly between a substrate and the nitride semiconductor layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of an insulating substrate comprising two insulating layers does not produce a structure which is different from a structure which is formed using only one insulating layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide an insulating amorphous layer directly between a substrate and the nitride semiconductor layer”, in prior art’s device in order to provide better support to the device.

Jeon et al do not explicity state using n-type channel and do not teach that the nitride semiconductor is having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm.
Bour et al. teach in figure 2 and related text a nitride semiconductor layer 28 being polycrystalline or amorphous, which is a single layer comprising a nitride semiconductor having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0 and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm.
Jeon et al. and Bour et al. are analogous art because they are directed to nitride based semiconductor devices having etch stop layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride semiconductor as an n-type polycrystalline or amorphous, having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm, as taught by Bour et al., in Jeon et al.’s device in order to enhance the device’s applicability and in order to improve the device characteristics as it is well-known in the art to use n-type channel and that high conductivity is provided by a polycrystalline material and in order to optimize and adjust the device characteristics according to the requirements of the application at hand, respectively.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
Regarding claims 2-4, in the combined device, x and z satisfy 0=<z<0.2 and 0.3<x<=0.7, or 0=<z<0.1 and 0.7=<x<=0.99, and wherein x and z satisfy 0.5=<x<=0.99 and 0<=z<0.1, and wherein x satisfies 0.3=<x<=0.67.
Regarding claims 5 and 9-11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the foundation layer as an insulating amorphous layer comprising HfO2, AI203, or SiO2, and wherein the substrate is a non-single crystalline substrate, and wherein the foundation layer is an insulating substrate, and wherein the insulating substrate is a synthetic quartz substrate in prior art’s device in order to simplify the processing steps of making the device by using conventional insulating materials.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
Regarding claims 12-13, the combined device comprises a second nitride semiconductor layer 24 bonded on at least one principle surface of the nitride semiconductor layer 28 such that the semiconductor device has a laminated stacked structure, wherein the second nitride semiconductor layer 24 has a composition different from the composition of the nitride semiconductor layer 28, and
wherein the second nitride semiconductor layer 24 comprises a second nitride semiconductor having a formula of InGaAlN, where x', y', and z' satisfy x'+y'+z'=1.0, 0.3<x<=1.0 and 0=<z<0.4.

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the ON/OFF ratio of the semiconductor device 102 or higher, in prior art’s device in order to improve the device characteristics as it well-known in the art that high ON/OFF ratio improves the device characteristics.

Regarding claims 15-16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride layer having a thickness of from 1 nm to 5 nm, and wherein the insulating amorphous layer has a thickness of from 1 nm to 20 nm, in prior art’s device in order to reduce the size of the device.

Regarding claims 17-18, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride semiconductor in the nitride semiconductor layer to comprise polycrystalline or amorphous, in prior art’s device in order to adjust the current flow in the device.

Regarding claim 19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide a second insulating layer on the nitride semiconductor layer on a side opposite to the insulating amorphous layer, in prior art’s device in order to provide better protection to the device.

Regarding claim 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer of HfO2, Al203, or SiO2 having a thickness of from 1 nm to 100 nm in prior art’s device in order to simplify the processing steps of making the device by using conventional SiO2 material.

Regarding claims 21-23, Imanishi et al. in view of Bour et al. teach substantially the entire claimed structure, as applied to claim 1 above, including a substrate 10; a first insulating layer (part of substrate 10); a nitride semiconductor layer 30; a second insulating layer (see claim 19); a source electrode 60; a drain electrode 50; and a gate electrode 70, wherein the first insulating layer, the nitride semiconductor layer, and the second insulating layer are sequentially provided on a principal surface of the substrate, and
wherein the source electrode and the drain electrode are bonded to the nitride semiconductor layer and the second insulating layer, wherein the gate electrode is provided on a surface of the second insulating laver.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
12/1/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800